 
Exhibit 10.2

orchid island capital. l.l.C.
 
5211 Ocean Drive
Vero Beach. Florida 52965
Phone: 772.584.3388 Fax: 772.492.9219
 
Equity Line of Credit and Bridge Loan Term Sheet
 
Company: OCTuS, Inc. (the "Company")
 
Commitment Amount: Orchid Island Capital, LLC (the "Purchaser") shall commit to
purchase up to five million dollars ($5,000,000) of the Company's common stock
(the "Common Stock") from time to time over the course of twenty-four months
(24) after an effective registration of the shares (the "Commitment Period").
This commitment is predicated upon the Company filing the requisite SEC
Registration Statement, which if the Company does not complete within the
Registration Period any commitment from the Purchaser shall be null and void.
 
Put: The Company is entitled to request an equity investment by the Purchaser
during the Commitment Period, pursuant to which the Company will issue Common
Stock to the Purchaser with an aggregate Purchase Price equal to the equity
investment, subject to the Market Price.
 
Put Restrictions: There will be a minimum of ten (10) trading days between Puts.
This restriction may be temporarily removed with written approval from the
Purchaser.
 
Put Amounts: The timing and amounts of the "Puts" shall be at the discretion of
the Company. The maximum dollar amount of each Put will be equal to the average
daily trading volume in dollar amount of the lowest five (5) daily volume
weighted average during the ten (10) trading days preceding the Put Date. No Put
will be made in amount lower than twenty thousand dollars ($20,000) or higher
than three hundred fifty thousand dollars ($350,000) or as otherwise agreed by
Purchaser and Company.
 
Put Date: Date on which Purchaser receives Put Notice requesting a draw down by
the Company.
 
Floor: The Company shall automatically withdraw that portion of the Put, if the
Purchase Price with respect to that Put does not meet the Floor. The Floor shall
be a per share price determined by the Company for each Put.
 
Pricing Period: The five (5) consecutive trading days including and immediately
following the date on which the applicable Put Notice is delivered to the
Purchaser.
 
Market Price: The lowest daily volume weighted average price of the Company's
Common Stock during the Pricing Period.
 
Purchase Price: The Purchase Price shall be set at ninety percent (90%) of the
Market Price.
 
Bridge Loan: The fmancing will consist of a series of convertible debentures in
an aggregate amount of up to two hundred fifty thousand ($250,000) with the
first tranche being thirty two thousand ($32,000) and subsequent tranches as
agreed between Company and Purchaser.
 
The convertible debenture shall carry an interest rate of nine percent (9%) and
shall be convertible into shares of the Company's common stock at a thirty
percent (30%) discount to the average of the lowest volume weighted average
prices for ten (10) trading days prior to conversion as set forth herein, with a
floor of two and one half cents $0.025; provided however, the floor shall be
eliminated if the company fails to enter into a minimum of six hundred thousand
($600,000) in new contracts (the "Milestone") within 3 months of the funding of
the First Tranche.
 
 
 

--------------------------------------------------------------------------------

 
 
If the company achieves the milestone prior to the 3 months, the company shall
have the right to prepay the loan at 115-120 percent of the then principal and
interest due on the note or elect to eliminate the floor.
 
Short Selling: The Purchaser is committed not to engage in any short selling of
the Common Stock of the Company during the Commitment Period.
 
Settlement Date: The first (1st) trading day after each Pricing Period. On each
Settlement Date, the Company will cause the delivery of the Common Stock to the
Purchaser or its designees via DepositfWithdrawal at Custodian ("DWAC"), against
payment therefore to the Company's designated account by wire transfer of
immediately available funds (provided that the shares of stock are received by
the Purchaser no later than 09:30 am EST) or next day available funds if the
shares are received thereafter.
 
Commitment Fee: The Company shall be required to issue to the Purchaser two
hundred fifty thousand dollars ($250,000) worth of restricted common shares as a
Commitment Fee issuable in three tranches; $83,333 upon the signing of this
Equity Line of Credit Agreement and receipt by the Company of the first tranche
of $32,000, $83,333 upon the filing of the registration statement and $83,333
upon the registration statement becoming effective. The number of shares will be
determined based on the division of the dollar value of the Commitment Fee by
the Formula Price. The commitment fee shares shall have piggyback registration
rights.
 
Formula Price: The lowest daily volume weighted average price of the Company's
Common Stock during the fifteen (15) business days immediately preceding the day
the commitment fee is due to be issued.
 
Registration: Within thirty (30) days (the "Registration Period") after
completion of the Bridge Loan the Company agrees to use its best efforts to file
with the SEC a registration statement covering the shares of stock underlying
the equity line of credit. Such registration statement shall conform to the
requirements of the rules and regulations of the SEC and the terms and
conditions of the equity line as expressed in the registration statement shall
be reviewed and approved by the Purchaser.
 
Effectiveness: The Company will take any and all necessary action to have its
registration statement declared effective by the SEC within 30 days but no more
than 90 days after the Company has filed its registration statement.
 
Exclusivity Clause: The Company shall not pursue a similar equity line
transaction with any other party unless and until good faith negotiations have
terminated between the Purchaser and the Company or until such time as the
registration statement has been declared effective by the SEC.
 
This Term Sheet has been prepared for discussion purposes only. It is an
indication of interest only, not an offer to sell or buy securities, and is
non-binding on the parties pending execution of a definitive agreement.
Execution of a definitive agreement will be subject to the satisfactory
completion of the Purchaser's due diligence.
 
This Term Sheet will be considered null and void if it is not executed by both
parties by the close of business five (5) business days after the date hereof
 

OCTuS, Inc.   Orchid Island Capital, LLC              
By:
/s/ Chris Soderquist
 
By:
/s/ Ronald A. Davis
  Name:
Chris Soderquist
  Name: Ronald A. Davis      Date: 3/29/11   Its:
President
  Its: Managing Member  

 
 
 
 

--------------------------------------------------------------------------------